 Case 8:18-cv-01204-JLS-JDE Document 66 Filed 07/23/19 Page 1 of 3 Page ID #:346




 1   Mathew K. Higbee, Esq., SBN 241380
 2   HIGBEE & ASSOCIATES
     1504 Brookhollow Dr., Suite 112
 3   Santa Ana, CA 92705
 4   (714) 617-8349
     (714) 597-6559 fascimile
 5   Email: higbee@higbeeassociates.com
 6
     Attorneys for Plaintiff,
 7   MICHAEL GRECCO PRODUCTIONS,
 8   INC.

 9
10                 THE UNITED STATES DISTRICT COURT
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
     MICHAEL GRECCO                            Case No. 8:18-cv-01204-JLS-
13   PRODUCTIONS, INC. d/b/a                   JDE
14   MICHAEL GRECCO                            Hon. Josephine L. Staton
     PHOTOGRAPHY, INC., a
15   California corporation,                   Stipulation to Extend Specially
16                                             Appearing Defendant Enge’s
                 Plaintiff,                    Time to Respond to the First
17                                             Amended Complaint by 30
           v.
18                                             Days
     JESSIE STRICCHIOLA, an
19
     individual; ERIC ENGE, an
                                               FAC Served: July 8, 2019
20   individual; STEPHAN SPENCER,
     an individual; and DOES 1 through         Current Response Date: July 29,
21                                             2019
     10 inclusive;
22                                             New Response Date: August 28,
                 Defendants.
23                                             2019
24
25
26
27
28

                Stipulation to Extend Time to Respond to the Complaint
 Case 8:18-cv-01204-JLS-JDE Document 66 Filed 07/23/19 Page 2 of 3 Page ID #:347




 1        Plaintiff Michael Grecco Productions, Inc. and specially appearing
 2   Defendant Eric Enge stipulate to continue Enge’s deadline to respond1 to the First
 3   Amended Complaint from July 29, 2019, to August 28, 2019. They request that
 4   the Court issue an order in the form attached that grants this stipulation.
 5        The reasons for this stipulation are the following:
 6        1.   Enge was not a named defendant in the original complaint.
 7        2.   The First Amended Complaint added Enge as a defendant.
 8        3.   The First Amended Complaint was served on Enge on July 8, 2019.
 9        4. Although this is the initial complaint as to Enge, it is not the initial
10        complaint in this case. So Enge is not afforded the opportunity of a 30-day
          extension as of right under Local Rule 8-3.
11
          5. Enge’s response to the First Amended Complaint will be a motion to
12        dismiss for lack of personal jurisdiction.
13        6. When Enge and Grecco Productions met and conferred on Enge’s mo-
          tion to dismiss for lack of personal jurisdiction, Grecco Productions advised
14        that that it and Defendant Stricchiola were in settlement discussions which,
15        if successful, would result in the dismissal of the First Amended Complaint
          as to all Defendants.
16
          7. Grecco Productions believes that if a settlement is ultimately reached, it
17        would be reached within the next 30 days.
18        8. It is inefficient for Enge and Grecco Productions to litigate a motion to
19        dismiss for lack of personal jurisdiction in these circumstances.

20   So stipulated.

21
     1
22     This expressly includes a response by a motion to dismiss for lack of personal
     jurisdiction. Grecco and Enge stipulate that this is a special appearance by Enge
23   and not a general appearance. They further stipulate that Enge is not waiving (1)
     any affirmative defenses, (2) the defense of this Court’s lack of personal jurisdic-
24   tion over Enge, and (3) the right and ability to bring a motion to dismiss for lack
25   of personal jurisdiction. Benny v. Pipes, 799 F.2d 489, 493 (9th Cir. 1986) (hold-
     ing that a motion to extend time to respond is not a general appearance and does
26   not waive the defense of lack of personal jurisdiction); see also Aetna Life Ins.
     Co. v. Alla Med. Servs., Inc., 855 F.2d 1470, 1474 (9th Cir. 1988) (holding that a
27   Rule 12 motion is timely so long as it is served before a responsive pleading).
     Enge specifically objects that this Court lacks personal jurisdiction over Enge.
28
                                         –1–
                Stipulation to Extend Time to Respond to the Complaint
 Case 8:18-cv-01204-JLS-JDE Document 66 Filed 07/23/19 Page 3 of 3 Page ID #:348




 1
 2
     Dated: July 23, 2019                    Respectfully submitted,
 3
 4                                           Pierce Bainbridge Beck Price & Hecht
 5                                           LLP
 6
 7
                                             By: /s/ Dan Terzian
 8
                                             Dan Terzian
 9                                           Attorneys for Specially Appearing
10                                           Defendant Eric Enge

11
12   Dated: July 23, 2019                    Respectfully submitted,
13
14                                           Higbee & Associates
15
16
                                             By: /s/ Mathew K. Higbee
17                                           Mathew K. Higbee
18                                           Attorneys for Plaintiff Michael Grecco
                                             Productions, Inc.
19
20
21                                   CERTIFICATION
22        I, Matthew Higbee, attest pursuant to Local Rule 5-4.3.4, that Dan Terzian
23   concurs in the filings content and has authorized its filing.
24   Dated: July 23, 2019                          /s/ Mathew K. Higbee
25
26
27
28
                                         –2–
                Stipulation to Extend Time to Respond to the Complaint
